Citation Nr: 1120078	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  08-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied his request to reopen his claim for service connection for a right foot disability.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2010 hearing.  A transcript of the hearing has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in October 2010, subsequent to the issuance of the September 2008 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right foot disability was last denied in an unappealed October 1970 rating decision as a currently diagnosed disability was not established in the record.

2.  Evidence submitted since the October 1970 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.

3.  There is a nexus between the Veteran's diagnosed right foot disability and service.


CONCLUSIONS OF LAW

1.  The October 1970 rating decision that denied service connection for a right foot disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  Evidence received since the October 1970 rating decision denying service connection for a right foot disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for a right foot disability, namely reflex sympathetic dystrophy, have been met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the previously denied service connection claim for a right foot disability, and to grant service connection for such disability, constitutes a full grant of the benefits sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Law and Regulations - New and Material

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Factual Background and Analysis

An October 1970 rating decision denied the Veteran's claim for service connection for a right foot disability as a currently diagnosed disability was not established in the record.  

Evidence of record at the time of the October 1970 rating decision included the Veteran's service treatment records.  A March 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied foot trouble in an accompanying Report of Medical History (RMH).

In December 1969, the Veteran sustained a crushing injury to his right foot when a helicopter ran it over.  There were no bony factures but there was considerable subcutaneous soft tissue injury with hematoma formation.  His treatment initially consisted of bedrest and icepacks but later heat was added to the foot.  Ambulation gradually increased as the swelling went down and he was able to return to light duty approximately eight days after the incident.  A diagnosis of a right foot contusion was made.

A September 1970 service discharge examination was negative for any relevant abnormalities.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any right foot disability.

The October 1970 notification letter advised the Veteran of the denial of the claim for service connection and also contained a VA Form 4107, which explained his appellate rights.  For a rating decision to become final, there must be written notification to the claimant and his representative, if any, specifically identifying the benefit being denied.  38 U.S.C.A. § 5104(a); Best v. Brown, 10 Vet. App. 322, 325 (1997).  A statement of the claimant's appellate rights must also be provided in order for finality to attach.  See AG v. Peake, 536 F.3d 1306, 1310 (2008).

The Veteran did not initiate an appeal in regard to the October 1970 rating decision; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim in June 2007.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). Here, the last final denial of the claim is the October 1970 rating decision.   Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the October 1970 rating decision includes excerpts from the Veteran's service personnel records, VA treatment records, a February 2008 VA podiatry examination which diagnosed the Veteran with degenerative joint disease of the second tarsometatarsal joint with pain, and an August 2010 private opinion which diagnosed the Veteran with reflex sympathetic dystrophy and osteoarthritis of the toe and noted that the Veteran's disability was related to his injury in service.  The Veteran also offered personal testimony at an August 2010 hearing.

The evidence received since October 1970 is neither cumulative nor redundant of the evidence previously of record.  At the time of the October 1970 rating decision, the evidence did not show that the Veteran had a diagnosis pertaining to his right foot disability.  The evidence received since October 1970 is new in that it was not previously considered in the October 1970 rating decision.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection (i.e., current disability) and also raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.

Therefore, as new and material evidence has been received, the claim for service connection for a right foot disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Merits of the claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection, there must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A March 2007 VA treatment note reflects the Veteran's complaints of right foot pain for the past month.  Recent trauma or injury was denied but he reported an in-service right foot injury that occurred in 1969.  Physical examination of the right foot found decreased range of motion with flexion and extension but was otherwise normal.  Reflexes were intact.  An assessment of right foot pain with a history of an injury was made.  A March 2007 VA right foot X-ray was normal.

In an August 2007 statement, the Veteran reported that he injured his right foot during service when the wheel of a helicopter ran it over.  He would treat the condition using aspirin to reduce pain and swelling since service but more recently experienced constant pain.

An October 2007 VA podiatry treatment note indicates that the Veteran had presented for a consultation about right foot pain.  A history of right foot trauma was noted after his foot was run over by a helicopter.  He reported no problems when he was discharged and has experienced a sharp pain at the top of his foot for the past six months.  After walking a short distance, he felt as if his right foot was made of lead.  He has not tried orthotics, injections or braces.  Physical examination reveals tenderness with manipulation of the midfoot and decreased strength at all joints.  Stance and gait examination reveals a mild limp of the right foot.  An accompanying X-ray reveals joint space narrowing of the cuneiforms and less tarsal joints without evidence of fracture or acute injury.  An assessment of osteoarthritis with neuromuscular weakness secondary to injury was made.

In a January 2008 VA podiatry treatment note, the Veteran reported that he experienced no pain after his initial in-service right foot injury but that the pain began several months later.  He experienced burning and tingling sensations in the right foot and reported that his right foot felt "heavy."  Physical examination found the pedal pulses to be palpable and sensation to be intact.  There were no open lesions, erythema, drainage or purulence.  There was pain on palpation to interspaces one through four and metatarsal heads two through five on the right foot.  No palpable click was heard on compression of the metatarsal bones of the right foot.  Good range of motion for all joints without pain was noted and muscle strength was 5/5 bilaterally.  No gross deformities were found.  Assessments of right metatarsalgia and possible neuroma versus capsulitis of the right foot were made.

A January 2008 right foot magnetic resonance imaging (MRI) scan reveals mild degenerative changes in the right second tarsometatarsal joint.

 A February 2008 VA podiatry examination reflects the Veteran's reports of injuring his right foot in service when a helicopter rolled over his foot.  Since this incident, he has experienced mild intermittent pain which was relieved using over-the-counter medications.  He began experiencing gradual mild pain across the ball of his foot in approximately March 2007, with this pain increasing in intensity over the next few months.  This pain was intermittent, occurred approximately four days per week and was worse in the morning.  There was also numbness and tingling to the ball of the foot in the same area on one to three days per week.  He used a cane to ambulate as well as an orthotic insert.  Other trauma or injury or changes to his lifestyle or job were denied.  Redness, swelling or heat on the foot was denied.  He reported that his treating VA podiatrist told him that he had arthritis that was secondary to his in-service trauma and that his current employment required him to walk most of the day.  

Physical examination conducted by the February 2008 VA examiner found moderate pain with mild palpation along the plantar aspect of the right metatarsophalangeal (MTP) with most of the intensity located at the base of the second toe.  Examination was negative for painful motion, swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus, hallux rigidus, a vascular foot abnormality, pes cavus or malunion or nonunion of the tarsal or metatarsal bones.  He was able to ambulate into the examination room with a steady, independent gait.  Following this examination and a review of the Veteran's claims file, a diagnosis of right foot degenerative joint disease of the second tarsometotarsal joint with pain was made.  The examiner opined that this disability was less likely as not (less than a 50/50 probability) caused by or a result of the in-service crush injury as his service treatment records and separation examination do not support residuals at the time of the injury or at discharge.  There was no supporting evidence from the time of the in-service injury until the March 2007 complaints of right foot pain, a period of 38 years.  The Veteran held a position for more than 30 years after discharge that required walking for long periods of time.  There was insufficient evidence to support a finding of service connection between the in-service soft tissue injury and his current right foot disability.

An August 2010 opinion from Dr. S. M. a private physician, indicates that the Veteran has been diagnosed with reflex sympathetic dystrophy and osteoarthritis of the toe.  The provider opined that these disabilities were "caused directly" by the in-service injury from the helicopter wheel.  This remote injury had led to the development of abnormal nerve regulation to the foot causing not only pain, disability and swelling, but relapsing and remitting.  Such symptoms were "classic" for reflex sympathetic dystrophy and would only be observable at times of flare-ups.  The provider noted that the Veteran's subjective symptoms would also only be observable during flare-ups.  A normal examination of the effected appendages was usually found except when the flare occurred.  Pain can be chronic and intermittent and can occur without the flushing and swelling.  However, the combination of all three symptoms resulted in the instant diagnosis.  

The August 2010 private physician further opined that it had been his experience with reflex sympathetic dystrophy that it can be years between the time of injury and the actual development of symptoms.  There was a direct relationship between his prior injury and the current symptoms as well as "good documentation" of the in-service injury.  Although there were very few complaints of disability and/or pain between service and the current flare-ups, the current disability was related to the in-service injury.  It was generally very difficult to catch a patient during flare-ups which was the reason that examinations up to this time have been essentially negative.  The provider had indicated a review of the Veteran's service treatment records and post-service treatment records and cited to findings contained in these documents.

In an August 2010 hearing, the Veteran testified that he injured his right foot in December 1969 when it got "caught up" in a helicopter wheel and was run over.  He was not wearing shoes with a steel toe.  Following service, he would experience right foot pain that "wasn't really that bad" and treated it with over-the-counter medications.  The pain had worsened as he has gotten older and he began treatment at VA in 2007.  His pain has been intermittent since service.  He does not have symptoms in his left foot.  Contrary to the findings in the February 2008 VA examination, his post-service employment in computers was mainly sedentary.

The October 1970 rating decision denied of the Veteran's claim for service connection for a right foot disability as the record did not establish a currently diagnosed disability.  The newly submitted treatment records, which include the August 2010 private treatment record, reflect a diagnosis of reflex sympathetic dystrophy and osteoarthritis of the toe.  As such, evidence establishing a necessary service connection element that was found to be lacking in the previous denial, namely the element of a current disability, has been submitted.  The claim is therefore reopened.

In order for the Veteran's current right foot disability to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or that arthritis manifested to a compensable degree within one year of service discharge.  

The June 2008 VA examiner found that the Veteran's current right foot disability was less likely than not caused by his in-service crush injury as there was no clinical evidence of complaints at service discharge and for 38 years after discharge.  The VA examiner, however, failed to take into consideration the Veteran's subjective reports of intermittent symptoms after service.  An opinion made without consideration of a veteran's reports is of little probative value.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  This opinion is therefore being afforded little, if any, probative weight.

In contrast, the August 2010 private opinion linked the Veteran's diagnosed reflex sympathetic dystrophy with his in-service right foot disability.  This opinion was based on a review of the Veteran's claims file and was supported by a detailed rationale.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This private provider fully considered the Veteran's subjective complaints and reported history.  In addition, this provider provided a detailed explanation as to why there was no clinical evidence of the Veteran's right foot disability for many years after service.  

The evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right foot disability, namely reflex sympathetic dystrophy, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for a right foot disability is reopened.

Entitlement to service connection for a right foot disability, namely reflex sympathetic dystrophy, is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


